DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed January 4, 2021.
Claims 1, 10, 16, 19, and 22 are amended.
Claims 6 and 15 are cancelled.
Claims 1-5, 7-14, and 16-22 are pending and indicated as being allowed.

Reasons for Allowance
Claims 1-5, 7-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims recite, inter alia, features specifying that the plurality of remote devices analyze the at least one third party content in isolation with other network traffic being restricted from operating on the plurality of remote devices during the analysis and the test webpages are uniform among the plurality of remote devices.
Lecta, Kazerani, and Clement do not explicitly disclose or teaches these features.
Blum et al. (U.S. Pub. No. 2018/0329788 A1) (hereinafter “Blum”) has been cited to show the state of the art regarding automated testing of cloud networks. Although Blum teaches at ¶ [0040] that “Test lab 415 can be provided with network isolation using two subnets (fuzzing machines and backend access), one DMZ, a NSG to restrict inbound and outbound traffic,” Blum does not explicitly teach that its plurality of remote devices analyze the at least one third party content in isolation with other network 
Jha et al. (Recent Advances in Intrusion Detection, 13th International Symposium, RAID 2020, Ottawa, Ontario, Canada, September 2010) has been cited show the state of the art regarding isolating network traffic.
The closest art of record, including the combination of Lecta, Kazerani, Clement, Blum, and Jha does not render obvious the claims, including, among others, those features discussed above. And one of ordinary skill in the art at the time before the effective filing date of the claimed invention would not look to combine Lecta, Kazerani, Clement, Blum, and Jha, as well as the closest art of record, to arrive at the present claims for at least the following reasons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622